Citation Nr: 1733604	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a determination that the character of the Appellant's discharge is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Appellant served on active duty from November 1978 to February 1983.  He had a "bad conduct" discharge.
In an administrative decision dated September 2005, the Regional Office (RO) determined that the Appellant's "bad conduct" discharge by a special court martial was a statutory bar to VA benefits.  The RO found that the evidence did not raise nor suggest insanity at that time.  He was advised of this determination in a letter dated later that month.  The denial was confirmed and continued in a March 2008 decision, which he did not appeal.

In February 2012, the Appellant submitted a claim for service connection for depression, head injury, and a sleep disorder.  The RO informed the Appellant that his claims for VA benefits remained denied based on his dishonorable service.  The August 2012 notice informed him that his claim was last denied in March 2008, and that since he had not appealed the determination, it had become final.

The Appellant presented testimony before the DRO (decision review officer) in January 2015.  The transcript has been associated with the claims folder.

In July 2017, the Veteran made a motion to advance the case on the Board's docket as a result of financial hardship.  The Board finds that based on the evidence he provided, it is warranted.  As such, the Board grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2005 administrative decision determined that the Appellant's "bad conduct" discharge by a special court martial was a statutory bar to VA benefits.  The Appellant did not appeal this decision and the decision became final.

2.  The RO confirmed and continued the denial in a March 2008 decision, which he did not appeal.

3.  In February 2012, the Appellant filed a claim for depression, head injury, and a sleep disorder; the RO once again determined in August 2012 that his "bad conduct" discharge was a bar to VA benefits.

4.  While evidence submitted since the last administrative decision was not previously submitted to agency decision makers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to a previously unestablished fact and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final March 2008 administrative decision, wherein the RO determined the character of the Appellant's "bad conduct" discharge barred any VA benefits, is not new and material, and the Appellant's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In an administrative decision dated September 2005, the Regional Office (RO) determined that the Appellant's "bad conduct" discharge by a special court martial was a statutory bar to VA benefits.  The RO found that the evidence did not raise nor suggest insanity at that time.  He was advised of this determination in a letter dated later that month.  The denial was confirmed and continued in a March 2008 decision, which he did not appeal.

In February 2012, the Appellant submitted a claim for service connection for depression, head injury, and a sleep disorder.  The RO informed the Appellant his claims for VA benefits remained denied based on his dishonorable service.  The August 2012 notice informed him that his claim was last denied in March 2008, and that since he had not appealed the determination, it had become final.

The Board must address the issue of whether new and material evidence has been received because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence available at the time of the September 2005 administrative decision consisted of his DD Form 214; personnel records, special court martial order, and a copy of the Air Force Board's denial for an upgrade or change of discharge dated on October 5, 2004.  His DD Form 214 showed that he received a "bad conduct" discharge and reduction to E-1.  He served a total of 4 years, 2 months, and 6 days.  He stole $30.00 from a private in the United States Army on August 5, 1982 and special court martial jurisdiction was exercised on September 17, 1982.

In December 2007, the Appellant filed a claim for hypertension, lung disability, hearing loss, and tinnitus.  In March 2008, the RO once again determined that the Appellant's dishonorable discharge was a bar to VA benefits.  The Appellant did not appeal this decision and the decision became final.

The Appellant now seeks benefits of service connection for depression, sleep disorder and head injury as mentioned above.  (See claim filed in February 2012).

The evidence now includes treatment records; the Appellant's oral testimony in January 2015; and written statements in support of his claim.  Treatment records reflect a diagnosis of persistent depressive disorder, cocaine use disorder, personality disorder, and alcohol use disorder.  (See November 2011 treatment record).  In written statements, he indicated that he made mistakes in service, which were attributed in part to his young age and discrimination.  (See July 2015 Hearing Transcript and March 2015 written statement).  Essentially, the evidence submitted since the last final denial does nothing but reiterate the Appellant's prior contentions.  Though the Appellant now implies that his mental health condition/alcoholism should somehow be a mitigating factor, what unfortunately remains, is the character of discharge.  (See July 2015 Written Statement).  The character of the Appellant's discharge is binding on VA.  38 C.F.R. § 3.12.  Further, while there is evidence of mental health issues 30 years after the Appellant's discharge from service, there has been no assertion or showing that the Appellant was insane at the time he committed the offense causing his dishonorable discharge. 

As such, the evidence received is duplicative or cumulative of that on file prior to the last final RO decision of March 2008.

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Appellant's claim.  Specifically, none of the evidence shows that the Appellant's "bad conduct" discharge is not a bar to VA benefits.

New and material has not been submitted, and there is no basis upon which to reopen the previous determination that the character of the Appellant's dishonorable discharge is a bar to VA benefits.  See 38 C.F.R. § 3.156 (a).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Here, the VA complied with notification responsibilities in June 2012 and August 2012.  These letters notified him of VA's responsibilities in obtaining information to assist the Appellant in completing his claim, and identified the Appellant's duties in obtaining information and evidence to substantiate his claim.  Specifically, the letter notified the Appellant that it was previously determined that the character of his discharge was a bar to the receipt of VA benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VA has also made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence currently associated with the claims file consists of the service treatment and personnel records, post service treatment records, and the transcript from the hearing conducted before the RO, as will as lay statements.  He has not identified any other evidence which has not been obtained. 

VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2014); 38 C.F.R. §§ 3.159 (b), 20.1102 (2016). 

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

As new and material evidence has not been submitted to reopen the issue of whether the character of the Appellant's discharge is a bar to the receipt of VA benefits, the appeal is denied to this extent only.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


